Citation Nr: 1112452	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  04-38 266	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling from February 1, 2003 to May 3, 2010, and as 20 percent for thoracolumbar spine disc disease from May 3, 2010.

2.  Entitlement to a higher initial compensable rating for degenerative joint disease of the thoracic spine, for the period from February 1, 2003 to May 3, 2010.

3.  Entitlement to higher initial ratings for degenerative joint disease of the right knee, evaluated as noncompensably disabling from February 1, 2003 to May 3, 2010 and as 10 percent disabling from May 3, 2010.

4. Entitlement to higher initial ratings for degenerative joint disease of the left knee, evaluated as noncompensably disabling from February 1, 2003 to May 3, 2010 and as 10 percent disabling from May 3, 2010.

5.  Entitlement to higher initial ratings for tenosynovitis of the right shoulder, evaluated as noncompensably disabling from February 1, 2003 to March 23, 2010, as 20 percent disabling from March 23, 2010 to May 3, 2010, and as 30 percent disabling from May 3, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to April 1987; the RO has indicated that he also served from August 1988 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the VA RO in New Orleans, Louisiana.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating questions currently under consideration were placed in appellate status by a notice of disagreement expressing dissatisfaction with original ratings, the Board has characterized those issues as set forth on the title page.

The Board notes that the appellant requested and was scheduled for a December 2006 Board hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2010).

This case was remanded by the Board in an action dated in February 2008 for additional development.  Specifically, the agency of original jurisdiction (AOJ) was tasked with locating the Veteran, who had not kept VA apprised of his current mailing address, to send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notification letter, and to obtain verification of the Veteran's dates of service.  In its February 2008 remand, the Board noted that the Veteran's accredited representative had asserted, for the first time, that the Veteran had neuropathy in the right arm and right shoulder that should be awarded separate compensable ratings.  As the Board considered these to be new, informal, claims, they were referred to the AOJ for appropriate action.  The record does not reflect that action has been taken in these claims and they are therefore again referred to the AOJ.

The appeal was again remanded for development in November 2009.  As a result of additional evidence received, the Winston-Salem, North Carolina RO issued a rating decision in July 2010.  Therein, it granted a higher staged rating for the Veteran's thoracolumbar spine disability, combining the thoracic spine disability with the rating for the lumbar spine disability.  It also assigned higher staged ratings for the Veteran's right shoulder and bilateral knee disabilities.  In light of these staged ratings, the Board has recharacterized the issues as stated above.  Finally, the RO granted service connection for right lower extremity neuropathy and assigned an evaluation of 10 percent.  He was provided notice of his appellate rights with respect to this decision.  No notice of disagreement with respect to the evaluation assigned to right lower extremity neuropathy has been made a part of the record before the Board.


FINDINGS OF FACT

1.  For the period from February 1, 2003 to May 3, 2010, degenerative disc disease of the lumbar spine was manifested by pain with full flexion of the lumbar spine.

2.  For the period from May 3, 2010, degenerative disc disease of the thoracolumbar spine is manifested by pain and stiffness, with flexion of the thoracolumbar spine to 60 degrees and combined range of motion of 190 degrees.

3.  For the period from February 1, 2003 to May 3, 2010 degenerative joint disease of the thoracic spine was manifested by slight limitation of motion.

4.  For the period from February 1, 2003 to May 3, 2010, degenerative joint disease of each knee was manifested by X-ray evidence of arthritis with pain.

5.  For the period from May 3, 2010, degenerative joint disease of the right knee is manifested by pain, limitation of  motion, and X-ray evidence of arthritis.

6.  For the period from May 3, 2010, degenerative joint disease of the left knee is manifested by pain, limitation of  motion, and X-ray evidence of arthritis.

7.  For the period from February 1, 2003 to March 23, 2010, tenosynovitis of the right shoulder was manifested by complaints of pain, but with full range of motion.

8.  For the period from March 23, 2010 to May 3, 2010 tenosynovitis of the right shoulder equates to limitation of motion of the arm at the shoulder level.

9.  For the period from May 3, 2010, tenosynovitis of the right shoulder causes disability equating to limitation of motion to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  For the period from February 1, 2003 to May 3, 2010 the criteria for an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and after September 23, 2002) and 5237, 5243 (after September 26, 2003).

2.  For the period from May 3, 2010, the criteria for an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and after September 23, 2002) and 5237, 5243 (after September 26, 2003).

3.  For the period from February 1, 2003 to May 3, 2010 the criteria for a compensable evaluation for degenerative joint disease of the thoracic spine were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5291 (2003).

4.  For the period from February 1, 2003 to May 3, 2010, the criteria for a 10 percent evaluation for degenerative joint disease of each knee were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5010 (2010).

5.  For the period from May 3, 2010, the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010, 5262 (2010).

6.  For the period from May 3, 2010, the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010, 5262 (2010).

7.  For the period from February 1, 2003 to March 23, 2010, the criteria for a compensable evaluation for tenosynovitis of the right shoulder have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 5203 (2010).

8.  For the period from March 23, 2010 to May 3, 2010 the criteria for an evaluation in excess of 20 percent for tenosynovitis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 5203 (2010).

9.  For the period from May 3, 2010, the criteria for an evaluation in excess of 30 percent for tenosynovitis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2002 discussed the evidence necessary to establish service connection.  The Veteran was told that VA would make reasonable efforts to obtain evidence related to his claims.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  He was asked to identify or submit outstanding information or evidence pertinent to his claim.  

An October 2008 letter discussed the evidence of record and told the Veteran how VA would assist him in obtaining any additional relevant evidence.  He was invited to identify outstanding pertinent evidence.  

In an April 2009 letter, the Veteran was advised of the status of his appeal.  He was invited to submit or identify additional relevant evidence.

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U. S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify with respect to these issues has been satisfied.  In any event, the RO advised the Veteran to identify or submit evidence showing the severity of his service-connected disabilities.

With respect VA's duty to assist, the Board notes that to the extent possible, identified treatment records have been associated with the claims file.  VA examinations have been carried out.  The Board finds that they were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The reports of record are thorough and consistent with contemporaneous treatment records.  For these reasons, the Board concludes that the findings of the VA examiners are more persuasive than the Veteran's assertions to the contrary, and that the reports are adequate on which to base a decision.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2010).  

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the currently assigned staged ratings are, with two exceptions, appropriate and that no further staging of the assigned ratings is warranted.  The exceptions are the ratings for the knees prior to May 3, 2010, as will be explained in greater detail below.

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Spine Disability

The regulations for evaluation of certain disabilities of the spine were revised, effective on September 23, 2002. 67 Fed. Reg. 54345 (August 22, 2002).  Additional revisions were made to the evaluation criteria for disabilities of the spine, as well as re-numbering effective on September 26, 2003.  Here either the old or new rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided a 10 percent rating for slight limitation of motion of the lumbar spine, a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292.

With respect to the Veteran's thoracic spine disability, the regulations prior to September 26, 2003 provided that limitation of motion of the dorsal spine warranted a noncompensable evaluation if it was slight, and a 10 percent evaluation if it was moderate or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

Effective September 26, 2003, the general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2010).  

Moreover, the Board observes that the rating schedule for evaluating intervertebral disc syndrome changed during the pendency of this appeal.  Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for intervertebral disc syndrome was renumbered as Diagnostic Code 5243.  The regulations remained the same in effect.  However, there was some minor re-phrasing.  In this respect, Diagnostic Code 5243 provided the following:  Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  It also deleted the old Note 2.

Review of the service treatment records reflects that the Veteran was treated in service for low back pain.  Degenerative changes were noted on MRI in September 1998.  The Veteran also had complaints of paresthesia in his right leg, which was assessed as radiculopathy.

On VA examination in January 2003 the Veteran's history was reviewed.  He stated that he had low back pain all of the time, since 1990.  He reported that he had undergone two MRIs and was told that he had herniated nucleus pulposus.  The Veteran indicated that his pain radiated into his right leg, associated with numbness and tingling.  He stated that he had to change position while seated to be comfortable.  On physical examination the Veteran had normal flexion and extension.  Lateral bending was to 30 degrees bilaterally.  Heel and toe walking was normal.  There was a mild degree of  muscle spasm palpable in the left low back and less so over the right low back.  Tenderness was palpable over the lumbosacral junctions such that it radiated to the Veteran's stomach.  There was no loss of sensation to light touch in either lower extremity.  Deep tendon reflexes were normal.  Sciatic nerve stress test was negative.  X-rays revealed transitional changes of the lumbar spine with aberrant lumbarization of S1.  There was degenerative disc space narrowing at L4-5, with spondylosis.  The diagnosis was transitional vertebrae in the low back and spondylosis and degenerative disc disease.

Service connection was granted for degenerative disc disease of the lumbar spine in an April 2003 rating decision.  The RO assigned a 10 percent evaluation.  The RO also granted service connection for degenerative joint disease of the thoracic spine.  It did not discuss the basis for this grant of service connection.  A noncompensable evaluation was assigned.  In his May 2003 notice of disagreement the Veteran asserted that he met the requirements for the next higher evaluation.

In his October 2004 substantive appeal, the Veteran asserted that he suffered from muscle spasm of the lumbar spine, localized tenderness, and guarding of such severity as to result in an abnormal gait.  With respect to his thoracic spine, he stated that he suffered from muscle spasm, guarding, and localized tenderness.  He noted that he had limited motion as well.

On VA spine examination in May 2010, the Veteran's history was reviewed.  He denied problems with his thoracolumbar spine.  He denied flare-ups of that disability and any effect on his activities of daily living or occupation.  With respect to his lumbar spine, he denied surgery.  The examiner noted that the Veteran wore a corset and that it helped.  He denied bowel or bladder incontinence and incapacitating episodes.  He noted pain radiating down to his medial foot of the right lower extremity, occurring on an intermittent basis with particular movements.  He endorsed right lower extremity weakness.  On physical examination flexion was to 60 degrees, extension to 20 degrees, side bending to 25 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain and stiffness at the end range of all planes of motion.  There was no change with repetition.  Right lower extremity strength was grade 4+ throughout with back pain.  Sensation was intact to light touch bilaterally.  Deep tendon reflexes were grade 1+ at the knees and ankles.  Toes were downgoing.  Proprioception was intact.  Straight leg raise was negative bilaterally.   The Veteran could go up and down on his toes five times.  He walked with a normal gait.  He had bilateral lower lumbar paraspinal tenderness, no thoracic paraspinal tenderness, no tenderness over the thoracic spine or lumbar spine, and no evidence of spasm or deformity.  The impression was lumbar spine degenerative disc disease and thoracic spine degenerative disc disease.  The examiner stated that it was most likely that the Veteran's right lower extremity neuropathy was secondary to his lumbar spine pain.  (A separate rating has been assigned for radiculopathy, and it is not the subject of an appeal to the Board.)  He concluded that impairment was moderate.

With respect to the evaluation of the Veteran's thoracic spine disability for the period from February 1, 2003 to May 2, 2010, the Board finds that a compensable evaluation is not for application.  In that regard, the evidence pertaining to this period does not demonstrate moderate limitation of motion of the thoracic spine.  Specifically, the January 2003 examination report indicates normal flexion and extension, as well as normal lateral flexion.  In sum, the objective record demonstrates no more than slight limitation of motion of the thoracic spine.  Moreover, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a compensable evaluation.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Regarding the Veteran's lumbar spine disability, the Board finds that the current 10 percent evaluation in place for the period prior to May 3, 2010 is appropriate.  The current evaluation contemplates slight limitation of motion of the lumbar spine; forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The evidence for this period demonstrates that limitation of motion was no more than slight, with no objective limitation of flexion; the evidence does not include data showing a measurement of rotation, so that consideration of combined range of motion is not possible.  There is no indication of intervertebral disc syndrome causing incapacitation.  A higher evaluation requires the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  As discussed, the objective evidence of record does not demonstrate such findings.  Accordingly, the Board finds that the assigned 10 percent evaluation was appropriate.

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a higher evaluation.  See Johnston.  

For the period from May 3, 2010, degenerative disc disease of the thoracolumbar spine has been rated as 20 percent disabling.  As noted, the RO included the evaluation for the Veteran's service-connected thoracic spine disability with the increased 20 percent rating.  The Board concludes that, as there has been no significant objective change in this disability and under separate evaluation this disability would remain noncompensable, such an action was appropriate.  The current 20 percent evaluation contemplates moderate limitation of motion; the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A higher evaluation requires the functional equivalent of severe limitation of  motion of the lumbar spine; forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Here, there is no evidence of intervertebral disc syndrome causing such incapacitation and no evidence that the Veteran has greater limitation of motion or the equivalent thereof, so a higher rating is not warranted.  The objective evidence demonstrates that the Veteran has no more than moderate limitation of motion with forward flexion to 60 degrees and a combined range of motion of 190 degrees.  The Board acknowledges the Veteran's lay report of muscle spasm and guarding of such severity as to result in an abnormal gait; however, on objective examination in May 2010, the Veteran's gait was specifically noted to be normal.  In summary, the objective evidence demonstrates that the assigned 20 percent evaluation for this period is correct.

The Board notes that the Veteran is competent to report that his disability is worse and to state his belief that the current evaluations are not sufficient.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that an evaluation in excess of 10 percent for the period prior to May 3, 2010, and in excess of 20 percent from that date, is not for application.  Accordingly, the claim must be denied.

Knees

The Veteran's knee disabilities are each evaluated as pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, is the service-connected disability and that limitation of flexion of the knee, under Diagnostic Code 5260, is a residual condition.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under diagnostic code 5258, a 20 percent evaluation is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Diagnostic code 5259 provides for a maximum evaluation of 10 percent where there has been removal of the semilunar cartilage that is symptomatic.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

On VA examination in January 2003 the Veteran's history was reviewed.  He related that his knees hurt and swelled when he exercised.  He stated that his knees gave way, locked, and hurt.  On physical examination, range of motion was normal.  There was no instability or tenderness.  McMurray test was negative.  The examiner noted slight crepitation of the patellae.  X-rays revealed mild degenerative joint disease bilaterally.  The diagnosis was mild osteoarthritis of the knees.  

Service connection was granted in an April 2003 rating decision.  Noncompensable evaluations were assigned for each knee.  

In his May 2003 notice of disagreement the Veteran asserted that he met the requirements for the next higher evaluation.

In his October 2004 substantive appeal, the Veteran stated that both of his knees gave way, swelled, and were painful.  He also indicated that he had bilateral crepitation.

On VA examination in May 2010, the Veteran's history was reviewed.  He reported that he wore a brace on his right knee.  He endorsed bilateral swelling but denied locking and giving way.  He noted that he had flare-ups on a monthly basis.  He stated that he had difficulty putting on his shoes, socks, and pants.  Physical examination revealed right knee range of motion from zero to 90 degrees with pain and stiffness at the end range of flexion.  Left knee range of motion was from zero to 110 degrees, with hip cramping at the end range of flexion but no knee pain.  There was no change with repetition.  Both knees had a mild amount of swelling and crepitus.  The right knee was tender over the medial joint line and lateral joint line, as well as the patellar tendon.  There was no evidence of ligamentous laxity in either knee.  McMurray test was negative bilaterally.  The impression was bilateral  knee degenerative joint disease.

Having considered the record, the Board finds that for the period prior to May 3, 2010, the criteria for a 10 percent evaluation for each knee have been met.  In that regard, the evidence for this period specifically demonstrates that the Veteran had full range of motion with no instability or tenderness.  However, the record also contains X-ray evidence of osteoarthritis of the knees and evidence of his having pain.  Under Diagnostic Code 5003, a 10 percent evaluation may be assigned for painful motion of a major joint caused by arthritis even if the actual motion is not limited.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) (painful motion is deemed to be limited motion).  An evaluation higher than 10 percent for each knee is not warranted for this period, however.  There is no evidence of limited motion that would meet the rating criteria or functional debility that would equate to such limitation, and there is no instability which would warrant a separate compensable rating.

For the period from May 3, 2010 the Veteran has been assigned a 10 percent evaluation for each knee, based on objective findings of limitation of flexion.  The Board finds that a higher evaluation is not for application.  The May 2010 examination report indicates limited flexion of both knees.  A higher, 20 percent evaluation requires the functional equivalent of flexion limited to 30 degrees.  Such is not shown by the record.  Rather, at worst, the Veteran has flexion limited to 90 degrees on the right and 110 degrees on the left.  Extension is full.  Moreover, there is no basis to assign a separate rating based on instability, as clinical examination does not disclose such, despite the Veteran's lay statements to the contrary.

In sum, the Board notes that the appellant does not have compensable limitation of extension, instability or subluxation.  Rather, for this period there is minimal limitation of flexion consistent with a 10 percent evaluation for each knee.  38 C.F.R. § 4.59.

Accordingly, the Board finds that a 10 percent rating for each knee is warranted from February 1, 2003, to May 3, 2010, and no higher than 10 percent for each knee at any point.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Shoulder

This disability is rated under DC 5024-5201.  Here, the hyphenated diagnostic code indicates that tenosynovitis, under Diagnostic Code 5024, is the service-connected disability and that limitation of motion of the arm, under Diagnostic Code 5201, is the condition by which it is to be rated.

Under DC 5024, tenosynovitis is rated on limitation of motion of the affected parts, just like degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  

Full range of motion of the shoulder is zero to 180 degrees of abduction and forward elevation (flexion) and zero to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2010).  With abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

Under Diagnostic Code 5201, for the major extremity, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level, a 30 percent evaluation may be assigned for limitation of motion midway between the side and shoulder level, and a 40 percent evaluation may be assigned for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  

Ankylosis of scapulohumeral articulation warrants a 30 percent evaluation for the major shoulder where ankylosis is favorable, abduction is to 60 degrees, and the Veteran can reach his mouth and head.  A 40 percent evaluation is warranted for the major shoulder where ankylosis is intermediate between favorable and unfavorable.  Where ankylosis is unfavorable, with abduction limited to 25 degrees from the side, a 50 percent evaluation is warranted.  The note associated with this diagnostic Code indicates that ankylosis contemplates movement of the scapula and humerus as one piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Impairment of the humerus is rated as 20 percent disabling where there are infrequent episodes and guarding of movement at the shoulder level only.  A 30 percent evaluation is warranted where there are frequent episodes and guarding of all arm movements.  For fibrous union of the humerus, a 50 percent evaluation is for application.  Nonunion of the humerus (flail shoulder) is evaluated as 60 percent disabling.  Where there is loss of the humeral head, an 80 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

On VA general medical examination in January 2003, the Veteran was noted to be right hand dominant.

On VA joints examination in January 2003 the Veteran's history was reviewed.  The Veteran related that he had trouble throwing a football.  He denied surgery.  Range of motion was normal upon physical examination.  There was some tenderness to palpation in the bicipital groove.  X-rays were unremarkable.  The diagnosis was possible tenosynovitis of the right shoulder.

The RO granted service connection in an April 2003 rating decision and assigned a noncompensable evaluation.

In his May 2003 notice of disagreement the Veteran asserted that he met the requirements for the next higher evaluation.  In his October 2004 substantive appeal, the Veteran stated that he had limitation of movement, weakened movement, excess fatigability, painful motion, and swelling.

A private treatment record dated in March 2010 indicates the Veteran's complaint of right shoulder pain.  He reported that there had been no obvious precipitating injury.  He described moderate, constant pain.  Range-of-motion testing revealed abduction to 90 degrees.  Drop arm test was negative.  The assessment was shoulder pain.  The Veteran received an injection later in March 2010.  In April 2010, the Veteran reported that the injection had initially helped, but that his discomfort had subsequently increased.  He endorsed difficulty lifting and with abduction.  The provider noted that abduction and external rotation were limited.

An additional VA examination was carried out in May 2010.  The Veteran's history was reviewed.  The Veteran stated that his right shoulder had flared on an ongoing basis without relief for the previous two to three months.  Physical examination revealed abduction and flexion to 60 degrees, diminishing to 50 degrees with repetition; extension to 30 degrees, diminishing to 20 degrees with repetition; external rotation to 30 degrees; and internal rotation to 45 degrees.  There was pain and stiffness at the end ranges of all motion.  The Veteran was tender to palpation over the middle upper trapezius muscle, the acromioclavicular joint, and his clavicle.  Drop arm test was negative.  The Veteran provided a April 2010 MRI showing acromioclavicular joint arthrosis, mild interiorly directed osteophytes, tendonosis of the peripheral supraspinatus and infraspinatus, and a slightly subluxed biceps tendon.  There was also diffuse fraying of the labrum and glenohumeral arthrosis.  The impression was rotator cuff tendinopathy, glenohumeral arthrosis, and biceps tendinosis.  

Having reviewed the evidence pertinent to this claim, the Board finds that the ratings assigned are appropriate.  In that regard, the Board notes that for the period from February 1, 2003 to March 23, 2010, the record shows that the Veteran had full range of motion and some tenderness in the bicipital groove.  X-rays were unremarkable.  While the Veteran asserted in 2004 that he had limited motion, weakened movement, excess fatigability and swelling of his right shoulder, the objective evidence does not support such.  Despite being invited to submit or identify supportive evidence, the Veteran did not do so.  Limitation of motion of the arm at shoulder level warrants a 20 percent rating, the lowest compensable evaluation under Diagnostic Code 5201.  Here, there is no objective evidence of any limitation.  As the requirements for a compensable evaluation are not met, a noncompensable evaluation is assigned.  See 38 C.F.R. § 4.31.

For the period from March 23, 2010 to May 3, 2010 the only objective evidence of record is a March 2010 private record disclosing moderate constant pain and abduction to 90 degrees.  In light of this evidence, a 20 percent evaluation is warranted for limitation of motion of the arm at shoulder level.  A higher evaluation requires the functional equivalent of limitation of motion midway between the side and shoulder level.  As such is not shown, the Board finds that the 20 percent evaluation assigned for this interim period is appropriate.

For the period from May 3, 2010, the Board finds that an evaluation higher than 30 percent is not warranted.  In that regard, the current evaluation contemplates limitation of motion midway between the side and shoulder level.  A higher evaluation requires the functional equivalent of limitation to 25 degrees from the side or ankylosis that is intermediate between favorable and unfavorable.  The Board observes that ankylosis has not been identified and that application of the criteria pertaining to such is not warranted.  Accordingly, the currently assigned 30 percent evaluation for this period is correct.

The Board also notes that for the appeal period, there has been no evidence of impairment of the humerus that might warrant a higher rating under the criteria for such impairment.  

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a higher evaluation.  See Johnston.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are appropriate.

Extraschedular Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations for the disabilities at issue are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

For the period from February 1, 2003 to May 3, 2010 an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

For the period from May 3, 2010 an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is denied.

For the period from February 1, 2003 to May 3, 2010, a compensable evaluation for degenerative joint disease of the thoracic spine is denied.

For the period from February 1, 2003, to May 3, 2010, a 10 percent rating for right knee arthritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period from February 1, 2003, to May 3, 2010, a 10 percent rating for left knee arthritis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


For the period from May 3, 2010, an evaluation in excess of 10 percent for  degenerative joint disease of the right knee is denied.

For the period from May 3, 2010, an evaluation in excess of 10 percent for  degenerative joint disease of the left knee is denied.

For the period from February 1, 2003 to March 23, 2010, a compensable evaluation for tenosynovitis of the right shoulder is denied.

For the period from March 23, 2010 to May 3, 2010, an evaluation in excess of 20 percent for tenosynovitis of the right shoulder is denied.

For the period from May 3, 2010, an evaluation in excess of 30 percent for tenosynovitis of the right shoulder is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


